DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 11 & 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ubillos et al. (U.S. Pub 2013/0239062) hereinafter Ubillos.

As per Claim 1, Ubillos teaches An object processing method, applied to a terminal device comprising a first screen and a second screen, the method comprising: receiving a first input by a user, wherein the first input is a selection input for a target object in at least one first object displayed on the first screen; (Fig. 2, ¶134, ¶135 wherein  the GUI 200 includes a thumbnail display area 205 and an image display area 215  wherein a thumbnail 225 has been selected, and the corresponding selected image 227 is displayed at the largest possible size in the image display area)
displaying the target object on the second screen in response to the first input; (Fig. 2,¶134, ¶135 wherein a thumbnail 225 has been selected, and the corresponding selected image 227 is displayed at the largest possible size in the image display area)
receiving a second input by the user for at least one second object displayed on the second screen, wherein the at least one second object comprises the target object; and performing a target processing on the at least one second object in response to the second input. (Fig. 14, ¶200 wherien The second set of GUI items includes a sharing button 1440, an information button 1441, a show original button 1442, and an edit button 1443. The sharing button 1440 enables a user to share an image in a variety of different ways. In some embodiments, the user can send a selected image to another compatible device on the same network (e.g., Wi-Fi or Bluetooth network), upload an image to an image hosting or social media website, and create a journal (i.e., a presentation of arranged images to which additional content can be added) from a set of selected images, among others)

As per Claim 2, the rejection of claim 1 is hereby incorporated by reference; Ubillos further teaches wherein content indicated by the at least one second object is any one of the following: an image, a video, audio, or a document; and performing the target processing on the at least one second object comprises any one of the following: sending the at least one second object to a target device; sending the content indicated by the at least one second object to a target device; deleting the at least one second object from the terminal device; deleting the content indicated by the at least one second object from the terminal device; changing a file format of the at least one second object; changing a file format of the content indicated by the at least one second object; changing a storage area of the at least one second object to a target storage area; changing a storage area of the content indicated by the at least one second object to a target storage area; merging the at least one second object into one object; or merging the content indicated by the at least one second object into one piece of content. (¶200 wherein The sharing button 1440 enables a user to share an image wherein the user can send a selected image to another compatible device on the same network)

Claim 6 is similar in scope to Claim 1; therefore, Claim 6 is rejected under the same rationale as Claim 1.

Claim 7 is similar in scope to Claim 2; therefore, Claim 7 is rejected under the same rationale as Claim 2.

Claim 11 is similar in scope to Claim 1; therefore, Claim 11 is rejected under the same rationale as Claim 1.

Claim 12 is similar in scope to Claim 2; therefore, Claim 12 is rejected under the same rationale as Claim 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ubillos in view of Storm et al. (U.S. Pub 2020/0004520) hereinafter Storm.

As per claim 3, the rejection of claim 1 is hereby incorporated by reference; Ubillos further teaches wherein content indicated by the at least one second object is an application program; and performing the target processing on the at least one second object comprises any one of the following: deleting the at least one second object from the terminal device; deleting the content indicated by the at least one second object from the terminal device; changing a storage area of the at least one second object to a target storage area; or changing a storage area of the content indicated by the at least one second object to a target storage area; or content indicated by the at least one second object, and performing the target processing on the at least one second object comprises any one of the following: sending the content indicated by the at least one second object to a target device; deleting the at least one second object from the terminal device; deleting the content indicated by the at least one second object from the terminal device; changing a file format of the content indicated by the at least one second object; changing a storage area of the at least one second object to a target storage area; changing a storage area of the content indicated by the at least one second object to a target storage area; or merging the content indicated by the at least one second object into one piece of content. (¶200 wherein The sharing button 1440 enables a user to share an image wherein the user can send a selected image to another compatible device on the same network)
However, Ubillos does not explicitly teach content indicated by the at least one second object is an installation package of an application program,
Storm teaches content indicated by the at least one second object is an installation package of an application program, and performing the target processing on the at least one second object comprises any one of the following: sending the content indicated by the at least one second object to a target device; (¶29 wherein  the remote computing device 108 can include an application engine 202. The application engine 202 can receive, from the second device 102, a request for downloading an application 208 stored in the application repository 110. One or more processors on the application engine 202 can be configured to process the request and determine, for example, which application, or which version of the corresponding installation package to send to the second device 102. In some implementation, before sending the installation package to the second device 102, the remote computing device 108 communicates with an authentication database 210 to authenticate the identity of the second device 102.)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of one click application asset distribution of Storm with the teaching of operations affecting multiple images of Ubillos because Storm teaches allowing for installation of an application via downloading only a fraction of the amount of data associated with a full installation package, the technology described herein enables users to experience benefits of the application while potentially saving significant time and data usage associated with downloading the application. This in turn can improve the overall usability of the application for some users, and potentially promote the popularity of an application by reducing the users' burden associated with downloading and installing the application. (¶7)

Claim 8 is similar in scope to Claim 3; therefore, Claim 8 is rejected under the same rationale as Claim 3.

Claim 13 is similar in scope to Claim 3; therefore, Claim 13 is rejected under the same rationale as Claim 3.

Claim(s) 4, 5, 9, 10, 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ubillos in view of Venon et al. (U.S. Pub 2012/0036466) hereinafter Venon.

As per Claim 4, the rejection of claim 1 is hereby incorporated by reference; Ubillos previously taught displaying the target object on the second screen, and the first screen. However, Ubillos does not explicitly teach wherein, before displaying the target object, the method further comprises: updating a display effect of the target object to a target display effect.
Venon teaches wherein, before displaying the target object, the method further comprises: updating a display effect of the target object to a target display effect. (Fig. 6, Fig. 7, ¶46, ¶56 wherein tapping 610 an image thumbnail/block representing a bundle 620 zooms in on the selected bundle 620. FIG. 7 depicts a view 700 in which a user has tapped a bundle 710 to zoom in on the bundle 710. The size of the selected bundle 710 increases, while the surrounding bundles 720 fade out wherein the handheld device also includes real-time sharing of the content for user collaboration using multi-touch control by the user)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of large data set navigation on a mobile device of Venon with the teaching of operations affecting multiple images of Ubillos because Venon teaches navigation and review of item of clinical data (e.g., images, reports, records, and/or other clinical documents) within a large data set via a handheld or other mobile device can be used to facilitate user workflow wherein an improvement is to allow a user to navigate through different screens of patient content and functionality, multi-touch capability is provided to manipulate and modify content wherein user can input and/or manipulate without adding external input devices (¶6, ¶57)

	As per Claim 5, the rejection of claim 1 is hereby incorporated by reference; Ubillos previously taught the first screen. However, Ubillos does not explicitly teach further comprising: receiving a third input by the user on the first screen; and in response to receiving the third input, updating the at least one first object displayed on the first screen to at least one third object.  
	Venon teaches further comprising: receiving a third input by the user on the first screen; and in response to receiving the third input, updating the at least one first object displayed on the first screen to at least one third object.  (Fig. 4, Fig. 10, ¶41, ¶48 wherein user navigation (e.g., via swiping a finger up, down left, or right) takes the user to a next or previous bundle of images)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of large data set navigation on a mobile device of Venon with the teaching of operations affecting multiple images of Ubillos because Venon teaches navigation and review of item of clinical within a large data set via a handheld device can be used to facilitate user workflow wherein an improvement is to allow a user to navigate through different screens of patient content and functionality, multi-touch capability is provided to manipulate and modify content and navigating through previous and next bundles wherein user can input and/or manipulate without adding external input devices (¶6, ¶41, ¶57)

Claim 9 is similar in scope to Claim 4; therefore, Claim 9 is rejected under the same rationale as Claim 4.

Claim 10 is similar in scope to Claim 5; therefore, Claim 10 is rejected under the same rationale as Claim 5.

Claim 14 is similar in scope to Claim 4; therefore, Claim 14 is rejected under the same rationale as Claim 4.

Claim 15 is similar in scope to Claim 5; therefore, Claim 15 is rejected under the same rationale as Claim 5.

Related Art
Related Art not relied upon Guo (U.S. Pub 2020/0333944) for teaching an icon moving operation to implement moving of an icon between different screens. LI et al. (U.S. Pub 2021/0397390) for the teaching of user sharing operations in Gallery wherien the device option may be represented by using a device icon, text information, or the like. In this way, the user may select, in the “moment share interface” by performing an operation of tapping a printer option, a printer to print pictures.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179